Name: Council Regulation (ECSC, EC, Euratom) No 3358/94 of 22 December 1994 amending Regulation No 6/66/Euratom, 121/66/EEC with regard to rent allowance
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  construction and town planning;  executive power and public service
 Date Published: nan

 31 . 12. 94 Official Journal of the European Communities No L 356/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (ECSC, EC, EURATOM) No 3358/94 of 22 December 1994 amending Regulation No 6/66/Euratom, 121/66/EEC with regard to rent allowance sions should be adopted to protect officials who on 31 December 1993 were in receipt of a rent allowance in accordance with the Regulation and who have to bear identical rent charges after that date ; Whereas provisions applying until 31 December 1999 would be reasonable in view of the financial commit ­ ments entered into by those officials in relation to acco ­ mmodation, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regu ­ lation (Euratom, ECSC, EC) No 3608/93 (2), and in parti ­ cular Article 14a of Annex VII thereto, Having regard to Council Regulation No 6/66/Euratom, 121 /66/EEC of 28 July 1966 laying down the list of places for which a rent allowance may be granted, the maximum amount of that allowance and the rules for granting it (3), Having regard to Council Regulation (ECSC, EEC, Euratom) No 150/91 of 21 January 1991 amending Regu ­ lation 6/66/Euratom, 121 /66/EEC with regard to rent allowances (4), Having regard to the proposal from the Commission, Whereas Regulation (ECSC, EEC, Euratom) No 150/91 expired on 31 December 1993 ; Whereas on 2 December 1993 the Commission proposed to the Council that Regulation 150/91 be extended for five years ; Whereas a decision to extend the said Regulation has not been taken ; Whereas, meanwhile, commitments valid beyond 31 December 1993 may have been entered into on the basis of Regulation 150/91 by officials posted under a rotation system to places of employment other than the seats of the institutions ; Whereas, given the duration of past practice and the need to secure the smooth operation of the departments located in those places of employment, transitional provi ­ Article 1 The following Article is inserted in Regulation No 6/66/Euratom, 121 /66/EEC : 'Article 6a By way of derogation from Articles 2 and 6, officials who on 31 December 1993 were in receipt of a rent allowance in accordance with Regulation (ECSC, EEC, Euratom) No 150/91 (*), shall remain eligible for the allowance in accordance with the conditions set out in Articles 4 and 5 of the Regulation. This allowance may not be combined with the allo ­ wance provided for in the second subparagraph of Article 14 ( 1 ) of Annex VII to the Staff Regulations . It shall be limited to the duration of the official's posting and shall not be paid for more than six years after the date on which he takes up duty. 0 OJ No L 18 , 24. 1 . 1991 , p. 2.' Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1994 to 31 December 1999. (') OJ No L 56, 4. 3 . 1968 , p. 1 . (2) OJ No L 328 , 29 . 12. 1993, p. 1 . (3) OJ No 150 , 12. 8 . 1966, p. 2749/66 . (4) OJ No L 18, 24. 1 . 1991 , p. 1 . No L 356/2 Official Journal of the European Communities 31 . 12. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1994. For the Council The President SEEHOFER